UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1763



NICHOLAS E. PURPURA,

                                            Plaintiff - Appellant,

          versus


GAMMON & GRANGE PC; GEORGE R. GRANGE, II;
PETER F. RATHBUN; H. ROBERT SHOWERS; MICHAEL
J. WOODRUFF,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-96-759)


Submitted:   November 6, 1997          Decided:     November 19, 1997


Before WIDENER and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Nicholas E. Purpura, Appellant Pro Se. Danell Palladine Dean,
ECCLESTON & WOLF, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing Appel-

lant's breach of contract, legal malpractice, and negligence

claims. We have reviewed the record and the district court's opin-

ion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court and deny Appellant's motion to stay
the appeal. Purpura v. Gammon & Grange PC, No. CA-96-759 (E.D. Va.
Apr. 24, 1997). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2